Title: From Thomas Jefferson to Alexander J. Dallas, 14 February 1805
From: Jefferson, Thomas
To: Dallas, Alexander J.


                  
                     Washington Feb. 14. 05.
                  
                  Th: Jefferson presents his compliments to mr Dallas & thanks him for his note on the subject of the Prohibition. the observation that it does not remove the cause, and consequently cannot come within the description of ‘writs necessary for the exercise of their jurisdiction’ had not occurred to him & is weighty. but it suggests to him (and a 30. years abstraction from legal studies makes him slow in his recollections) that by the laws of England causes are removed, at any time before a jury sworn, by a Habeas corpus cum causâ. this part of the English law may have been adopted in Delaware, as it had been in Virginia, & was in daily practice. this is suggested to mr Dallas merely for his own consideration, & not to give him the trouble of an answer.
               